 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the Twenty-sixth Region, shall, after being duly signed by an authorizedrepresentative of the Respondent, be posted immediately upon receipt thereof, andbe maintained by it for a period of 60 consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(b)Notify the Regional Director for the Twenty-sixth Region, in writing,within 20 days from the date of the receipt of this Recommended Order, what stepsthe Respondent has taken to comply herewith.1313 If this Recommended Order is adopted by the Board, this provision shall be modified'to read: "Notify the Regional Director for the Twenty-sixth Region, in writing, within10 days from the date of this Order, what steps the Respondent has taken to comply-herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL NOT threaten our employees with plant closure or other reprisalsif they select International Ladies' Garment Workers' Union, AFL-CIO, orany other labor organization, as their bargaining representative.WE WILL NOT engage in conduct designed to create the impression of im-pending plant closure if the employees select the above-named labor organiza-tion to represent them.WE WILL NOT place our employees in a position where they must declarethemselves for or against the International Ladies' Garment Workers' Union,AFL-CIO, or any other labor organization, or otherwise interrogate our em-ployees regarding their union sympathies or activities in a manner violative ofSection 8 (a) (1) of the Act.WE WILL NOT in any like or related manner interfere with, restrain, orcoerce our employees in the exercise of their rights guaranteed under Section7 of the Act.All our employees are free to become or remain members of InternationalLadies'Garment Workers' Union, AFL-CIO, or any other labor organization, orto refrain from such membership.EARLE INDUSTRIES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 746Federal Office Building, 167 North Main Street, Memphis, Tennessee, TelephoneNo. 534-3161, if they have any questions concerning this notice or compliance withits provisions.Ebner Bros. PackersandUnited Packinghouse,Food and AlliedWorkers, AFL-CIO.Cases Nos. 16-CA-1848, 16-CA-1874, and16-CA-1888.March 31,,1964DECISION AND ORDEROn October 3, 1963, Trial Examiner C. W. Whittemore issued hisDecision in the above-entitled proceeding finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending thatit ceaseand desist therefrom and take146 NLRB No. 65. EBNER BROS.PACKERS547certain affirmative action, as set forth in the attached Trial Exami-ner's Decision.Thereafter, the General Counsel and the Respondentfiled exceptions to said Decision and supporting briefs.The Re-spondent also filed a motion for rehearing, and u motion to reopen andremand, and the General Counsel an answering brief and motion inopposition.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withbers Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.'The rulings are hereby affirmed.' The Board has considered the TrialExaminer's Decisions, the exceptions and briefs, the Respondent's-motions, the General Counsel's opposing motion, and the entire recordin the case, and hereby adopts the findings, conclusions, -and recom-mendations of,the Trial Examiner except as amplified and modifiedin this Decision and Order.21.The Respondent contends that discriminatee Fougeron was a-witness unworthy of belief, sand that the Trial Examiner should there-fore have made no finding of 8(a) (3) discrimination as to him.We,do not agree with this contention but affirm the Trial Examiner'sfindings.3Fougeron testified that he cleaned truck No. 2 on May 9, noted thenthat it had been damaged, and reported the damage to Foremani The Respondent contends that cross-examination was unduly restricted by the TrialExaminer and that only an order setting aside his Decision,or a hearingde novobeforea different Trial Examiner would correct the alleged prejudicial errorWe have carefully analyzed the rulings to which the Respondent has specifically ex-cepted and conclude that these rulings are within the allowable area of the Trial Ex-aminer's discretion as to the scope of cross-examinationSeeArkansas Louisiana GasCompany,142NLRB 1083,footnote 1; see alsoRalph'sWonder, Inc.,127 NLRB 1280,1290, footnote 10Concerning direct examination the Respondent also complains of not being allowed bythe Trial Examiner to show that it had discharged drivers other than discriminatees Smithand Fougeron for being late.We note, however, that the Respondent made no offer ofproof on this point during the bearing and has not done so in its brief. In the absenceof a showing of the specific evidence it would adduce to show prejudice,we find no meritin this contention of the Respondent.We conclude that the Respondent has shown no bias or prejudice on the part of theTrial Examiner nor has it shown that it was denied a full and fair hearing.Therefore,we deny the Respondent'smotion for rehearing2In affirming the Trial Examiner's finding of 8(a) (3) discrimination in the dischargeofMills,we do not rely on footnote 1 of the Trial Examiner's Decision wherein the TrialExaminer reinstated certain testimonyThis testimony was originally stricken by theTrial Examiner and was not reinstated by him during the hearing.The record amplysupports the finding of discriminatory discharge of Mills without the stricken testimonyand we do not rely upon such testimony.We also correct the statementthatMills spentGO hours driving each week. Sixty hours was his usualworkweekand included, in addi-tion to driving,time spent at customers' premises as well as the Respondent's premises.We note that the Trial Examiner accurately referred to the 60-hour week for drivers intreating the cases of Smith and Fougeron.I3We correct a typographical error in the Trial Examiner'sDecision in the third para-graph ofpart 4: "June 29" should be "June 19". 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDWynn. This testimony the Respondent would use to discredit Fou-geron as a witness.As urged in its motion to reopen the record, theRespondent seeks to introduce documentary evidence concerning thewhereabouts of truck No. 2 on May 9.However, Respondent's Ex-hibit No. 4, already in evidence, shows that truck No. 2 was scheduledfor a trip on May 9, and testimony of Foreman Wynn, already inevidence, confirms that the truck made the trip as scheduled.Fromthis record evidence, without further documentary proof, we con-clude that truck No. 2 was not at the plant and available for cleaningby Fougeron on May 9. Accordingly, we deny the Respondent's mo-tion to reopen.This testimony by Fougeron was introduced by the General Counselin support of Mills' discriminatory discharge, and was intended toshow that the truck was damagedbeforeMay 13 when Mills used itand the damage is said to have occurred. In finding the 8(a) (3)violation as to Mills, which we affirm, the Trial Examiner did not relyupon the Fougeron testimony.Nor do we. But, in the circum-stances, we think that this, testimony does not warrant the assump-tion that Fougeron was generally a witness unworthy of credit orthat his testimony concerning his own discharge should not be be-lieved.At the hearing, Fougeron was supplied the date of May 9by the General Counsel, who after considerable testimony concern-ing Fougeron's own discharge on June 21, said : "Let's go back aminute to May 9 of this year. Did you notice anything unusualabout truck No. 2?"The General Counsel may have used the datein error and Fougeron may have compounded that error inadvertently.On the record as u whole we see no reason to question the occurrenceof the incident but only its date.2.The Trial Examiner made certain factual findings in connectionwith his findings of 8(a) (3) discrimination as to Mills and Fou-geron, which constitute independent violations of Section 8 (a) (1).However, the Trial Examiner failed to enumerate these as independ-ent 8 (a) (1) violations and to cover them in his recommendationsand notice.These instances of interference, restraint, and coercionof employees in the exercise of rights guaranteed in Section 7 of theAct, which we find to be violations of Section 8 (a) (1), are : (1)John Ebner's offer of benefit to Mills by saying to him on May 18,"Paul, just what will it take to satisfy you?"; (2) Steve Ebner's threatto Fougeron on May 18 not to park his car with union stickers on itacross from the plant again.Concerning the latter incident, theTrial Examiner credited Fougeron and referred to the incident as a"criticism" by Steve Ebner showing knowledge of Fougeron's unionactivity,which it was, but Fougeron's testimony also shows thatEbner's words were that he did "not want to see it parked there again"with the stickers on it, which was a clear threat. EBNER BROS. PACKERS549ORDERThe Board adopts as its Order the Recommended Order and noticeof the Trial Examiner,4 with the following changes.1.Renumber paragraph 1(c) as 1(d) .2. Insert the following as 1(c) :(c)Threatening employees with reprisals or promising thembenefits to discourage union membership and activity.3.Add the following as the third paragraph of the notice :NVE WILL NOT threaten employees with reprisals or promisethem benefits to discourage union membership and activity.4The Recommended Order Is hereby amended by substituting for the first paragraphtherein the following paragraph:Upon the entire record in this case,and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, the National Labor Relations Board hereby ordersthat Respondent,Its officers,agents,successors,and assigns,shall.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEAn original and an amended charge were filed, on May 13 and 20, respectively,by the above-named labor organization in CaseNo. 16-CA-1848.Upon thesecharges a complaint and notice of hearing were issued by the General Counsel ofthe NationalLaborRelations Board on June 28, 1963.Original charges in CasesNos. 16-CA-1874 and 1888 were filed, respectively,on June 17 and July 1, 1963,by the same labor organization.On July 18 General Counsel issued his orderconsolidating the three cases, an amended complaint,and a new notice of hearing.Thereafter the above-named Respondent filed its answer.The consolidated com- .plaint alleges and the answer denies that the Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) and(3) of the National LaborRelationsAct, as amended.Pursuant to notice a hearing was held in WichitaFalls, Texas,on August 12 and 13, 1963, before Trial Examiner C. W. Whittemore.At thehearing all parties were represented and were afforded full opportunityto present evidence pertinent to the issues, to argue orally,and to file briefs.Briefshave been received from General Counsel and the Respondent.Afterthe close of the hearing a motion was received from the Respondent toreopen the record to receive additional evidence.Opposition to such motion wasreceived from General Counsel.By wire of August 30 said motion was denied bytheTrialExaminer.Upon the record thus made, and from his observation of the witnesses,the TrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTEbner Bros.Packers is a Texas corporation,with place of business at WichitaFalls, Texas,where it is engaged in the business of processing and distributing meatandmeat products.During the year preceding issuance of the complaint the Respondent-purchasedand received goods and materials valued at more than$50,000 directly from sup-pliers located outside the State of Texas.The complaint alleges, the answer admits, and it is here found that the Respond-ent is engaged in commerce within the meaning of the Act.H. THE CHARGING UNIONUnited Packinghouse,Food and Allied Workers, AFL-CIO,isa labor organiza-tion admitting to membership employees of the Respondent. 550DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. Setting and major issuesThe chief events placed in issue by the complaint: the alleged unlawful dischargeof four employees, occurred shortly after organizational efforts were begun amongthe Respondent's employees by the above-named labor organization.The Respond-ent admits having discharged employees Mills, Smith, and Fougeron, but deniesthat its motive, as alleged in the complaint, was to discourage union membership.The Respondent in its answer merely denies having discharged employee Jones.B. Relevant facts and conclusions1.As to the discharge of Paul L. MillsMills had been employed by the Respondent more than a year, most of thatperiod as a truckdriver, when he was summarily discharged on May 18, 1963.Hewas one of four truckdrivers then employed who signed union authorization cardson May 4.Mills became an active leader in helping to organize the 60 or moreemployees working at the packing plant.He visited employees at their homes,solicited signatures to authorization cards, and passed out union leaflets at theplant gates.He displayedunionstickers on his own car which he drove to andfrom the plant.As a witness for the Respondent, Steve Ebner, a director of the corporation incharge of the trucking operations who testified that he discharged Mills, admittedthat he had known the driver was active in the union organizational move andhad seen the union stickers on his car.Thus there can be no question but thatmanagement was well aware of Mills' leadership in the campaign before his discharge.It is undisputed that Mills was required to put in about 60 hours of driving eachweek-all within a period of 4 days, at the extremely low wage of $1.20 an hour.At least two of his weekly runs were in interstate commerce: a Tuesday run of about17 hours and a Thursday run of about 16 hours.There is no credible evidence of any dissatisfaction on the part of managementwithMills' performance of his duties until after it became aware of his unionactivities.In fact he had received a notable increase of pay from $1.15 to $1.20an hour.On May 11 for the first time he was accused by Steve Ebner of "falsifying" hisHe was reprimanded for minor derelictions suchas failing on oneoccasion to account on his log for the 30 minutes lunch time allowed by the Com-pany-time which the Company deducted from the total put in by the driver.He was criticized also for failing to note the mileage on another slip shown onthemeter when leaving the plant.Ebner told him that if he so much as got atraffic ticket thereafter he would be fired.'Mills, however, did not cease his union activities.On May 17, his day off, heagain passed out union leaflets at the company parking lot.The next day Mills went to the office to turn in his C.O.D. collections for the weekand to get his paycheck.While waiting for the office worker to receive his col-lections,Mills was asked by John Ebner, head of the company, how his wife andbaby were.Mills replied that they had no baby as yet, having been married but4 months.Ebner then asked him, according to the employee's credible testimony:"Paul, just what will it take to satisfy you?"Mills replied, "Not anything," atthat time.When the secretary finally took his collections Mills asked about hisown paycheck. She told him be would haveto seeSteve Ebner about it.Steve Ebner asked Mills where he had been and what truck he had driven onMonday, May 13.Mills told him where he had been and that he had driven truckNo. 2 that day. Ebner then accused him of having damaged the truck withoutreporting it.Mills said that so far as he knew the only thing the matter with the1 The findings as to the May 11 incident rest upon Mills' credible testimony, which Ishereby reinstated.The testimony was stricken by the Trial Examiner during presentationof General Counsel's case-in-chief, when it appeared that it related to no issue then allegedeither in the complaint or in the answerAs the record shows, the Trial Examiner pointedout at the time, in effect, that General Counsel could bring in such evidence on rebuttal,ifnecessary, but that he should not attempt to anticipate a defense not affirmativelyallegedAlthough Mills was recalled in rebuttal General Counsel, perhaps inadvertently,failed to ask for reinstatement of the stricken testimony, or to query him about theMay 11 event. Since Steve Ebner did testify for the Respondent concerning the sameinterview, however, reinstatement of the employee's testimony appears appropriate. EBNER BROS.PACKERS551truck was that its door was hard to close.Ebner then called into the office leadmanMarvin Wynn, who had charge of the loading and truck conditions.Wynn toldthem that so far as he knew the truck in question was all right the Saturday beforeMills took it out on Monday.Ebner then told Mills that another driver had re-ported damage to the truck on Tuesday, the day after Mills had used it, and thatit"looked pretty damned bad" for him.Ebner then instructed Mills to find hisICC log sheet for May 2-more than 2 weeks earlier.Mills replied that it mustbe in the office, since he attached such sheets to an office clipboard upon returnfrom trips.Ebner then .told him to see if he could find a copy of it in the logbooks,there in the office.Mills searched through the several books, which had beenneatly piled in the office, but was unable to find a copy of the specific log.Hesaid it might possibly be at home-it being undisputed that several logbooks wereused.Ebner gave him 20 minutes to go home and find it.He could not locatea copy, returned to the office, and was fired by Ebner.Ebner gave him his checksup Ito date, telling him that he did not want him "on Ebner's property or anywherearound it or down at the plant again," according to Mills' credible testimony.While waiting for Ebner to sign his checks Mills was told that he was an "intel-ligent person" and "that it was just circumstances."Mills replied that he thoughtthat in this life there was no room for "middle of the roaders," one had to be onone side or the other and he believed he was on the *right side.As he left Ebnerfollowed him and repeated that it was "just circumstances," and that it wouldn'thave come "to this" if he hadn't beenseen"out on the corner yesterday withthat.nigger or seen in all the stores with that damned old commie." 2Mills understood Ebner to refer to a Negro, 'apparently a union organizer whohad distributed leaflets with him, and to the "Commie" as James Stewart, the unionrepresentative at the hearing.As a witness Steve Ebner claimed that he fired Mills because he "couldn't allowhim to go out on the truck any more without all of his logs in," because he believedhe had "damaged the door to the truck," and because of a discrepancy "of an hourand nine minutes" on a truck ticket.The Trial Examiner cannot believe Ebner'sclaimed reasons.They fail to withstand scrutiny.Assuming that Ebner might feelsome concern about the possibility of being "fined" by ICC, the reasonable questionarises as to why that concern waited for more than 2 weeks and until the day afterMills passed out leaflets at the plant.There is no direct evidence that Mills in factfailed to make out the log-only that it could not be found. It is quite conceivablethat the copy may have been lost in that long period, in the office, or purposelyremoved .3Nor is there any direct evidence that Mills in fact damaged the rear door of thetruck.Itwas not until the day after he admittedly had used it that Wynn's atten.tion was called to it.This was on Tuesday.Mills, it appears, worked that day,again on Wednesday, and again on Thursday. 'Nothing was said to him about ituntil Saturday-again the day after he had distributed leaflets at the plant.Hadmanagement actually been concerned about the damage, why the several days'delayin questioning Mills about it? 4The single minor discrepancy of about an hour on a truck ticket, even if not satis-factorily explained, at the most could have cost the company approximately $1.20-hardly an item to a concern working its truckdrivers 16 or 17 hours a day within a4-day period.The Trial Examiner is convinced and finds that management used these minoritemsas a pretext for ridding itself of a known union leader, and that the realreason for the discharge was the Respondent's resolution to discourage union mem-9The quotations are from Mills' credible testimony.Ebner's denial that he made thelast quoted remark to Mills is not credited.Company documents in evidence show that:(1) on May 31 John Ebner issued written instructions to all drivers that they were notto talk to any customers or employees of such customers about their attempt to organize ;and (2) on July 4 the Company issued a notice to all employees urging them "In Freedom'sname," after quoting "We hold these truths to be self-evident, etc " to "use our God given11wisdomby not joiningup with organizations that are communistic . . . .i Indeed, as a witness Ebner admitted that this one log might have been "lost" and"was not found in the office."4 The testimony of the Respondent's witnesses regarding this "damage" is far fromImpressive.It could hardly have been serious.Steve Ebner described it as a dent inthe backdoor"near one of the hinges."He said he,himself, "opened and closed it [thedoor]"onMay 15, and the extent of the damage,according to him, was that it was"difficult to close." 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDborship and activity among its employees.Such discrimination interfered with,restrained,and coerced employees in the exercise of rights guaranteed by Section 7of the Act.2.Thedischarge of N. L. JonesOn May 20, 2 days after driver Mills was discharged as describedabove, theemployment of employee N. L. Jones was terminated.The complaint alleges thatJones was unlawfully discharged.At thehearing, although not in the answer,through its witnesses the Respondent claimed that Jones had voluntarily quit.Jones was the only packing plant worker to be involved in these proceedings and,so far as the record shows, the one plant employee who actively participated in theorganizing campaign by soliciting signatures to union authorization cards.According to the employee's credible testimony he was approached on May 8 or 9by Frank Ebner,personnel manager and a director of the Company,and was askedif he had heard about the union"trying to move in."Jones admitted that he had.Ebner then asked him if he had signed a card,sand the employee said he had. Ebnerasked him why. Jones replied that he thought it would help him.Ebner thendeclared that nothing could help him but Ebner Brothers,and asked who had givenhim the card to sign. Jones answered that he had rather not reveal the name.Ebner said that he could find out anyway.5A few dayslater John Ebner, previously identified as the head of the Company,came up to Jones just after he had finished"running off" five drums of lard. Ebnerordered him to ppen up the drums.He did so. Ebner looked at them,and orderedhim to take the lard from two of them and run it through the vat again,statingthatthe lard in two drums was bad. Although it appears that the five drums camefrom the same batch and, as the employee testified without dispute,"If two ofthem was bad, I think all five of them should be bad."Ebner told Jones he wasgoing of report the matter to Frank Ebner,above identified,and added that it ap-peared to him as if Jones just did not"mean to do right," and that while it lookedas if he were going to have to fire him, he would prefer to have him quit.Within a few minutes Frank Ebner came to Jones and repeated the remark aboutfiring him .6As Jones was returning to his vat, which he' had been cleaning,from his earlymorning "break" on May 20 he met John Ebner. Ebner took him to the vat,picked up a handful of suds, claimed there was grease in it, and after saying, "Youjust don't mean to do right,do you?"told him to come to the office and get hischeck.Ebner added that he had seen him "running around with that damnedCommunist and that...nigger."Jones went to the office, received his check,and left.He has not been reinstated.The foregoing findings as to his discharge rest upon Jones' credible testimony andsurrounding circumstances as to which there is no dispute.John Ebner's account of the final interview fails to withstand the scrutiny ofreason.According to Ebner, as he was making his "rounds"thatmorning he"came by where Jones was working" and "noticed that all over the floor there waslard and it was so thick in there that I just reached my hand down and picked upa handful and showed it to Jones" and said, "Don'tyou know that you are notsupposed to waste this product like that?"He claimed that Jones said"yes" butgave him no explanation"so I turned around and walked off." Ebner furthertestified that as he left "that particular room"he met the leadman of the departmentand asked if he had seen"all that lard on the floor."The leadman replied thathe had not. Ebner proceeded to his office and, according to him,Jones appearedwithin a few minijes and told him he was going to quit. Ebner merely replied, sohe said, "Okay,Jones, it is all right with me."No member of management testified as to any incident of unsatisfactory workby Jones, from the time of his employment in 1962 up to the day of his leaving. Itdefies reason to believe that an employer would,under the circumstances describedby Ebner himself, merely say "Okay" when an employee walks into the office duringa workdayand announces he is quitting.Normal curiosity would at least haveprompted the question "Why?"s Frank Ebner's denial of this interrogation Is not credited.O John Ebner denied having told Jones on this or any other occasion that "it lookedlike he was going to be fired." The denial Is not credited.Ebner admitted having calledhis attorney to see if he could fire Jones, and further admitted that he had beenplanningto discharge the employee.Moreover, John Ebner did not dispute Jones' account of thelard incident, except as to the threat of firing.Nor does the TrialExaminer creditFrank Ebner's denialof threateningto fire Jones on that occasion. EBNER BROS.PACKERS553Furthermore, had 'the employer actually believed Jones had quit voluntarily, thenormal response to the charge,when received from General Counsel,would havebeen to make that belief known and assure the employee that his job was available.Yet not even the answer, filed by the Respondent, makes any claim that Jones hadquit his job.On cross-examination Ebner claimed that when Jones went "upstairs" for hischeck he immediately called the company attorney and told him Jones had quit.He said he "wanted to clear with Mr. Nelson just exactly what was going on .He then admitted that he had previously told a Board representative (counsel forGeneral Counsel at the hearing) that he had called Nelson to "see if he could fireJones," and that he had been "planning on firing Jones."Obviously there is aserious conflict between Ebner's statement that he called Attorney Nelson to tellhim Jones had quit and that he called him to see if he could fire him.In short, the Trial Examiner is unable to believe John Ebner's claim that Jonesquit.?The Trial Examiner concludes and finds that Jones was discharged to discourageunion membership and activity, and that by such unlawful discrimination, and byFrank Ebner's interrogation above described the Respondent interfered with, re-strained, and coerced employees in the exercise of rights guaranteed by Section 7of the Act.3.The discharge of Billy Ray SmithSmith, another of the four truckdrivers who signed union cards, also put in 60hours a week, for which he was paid $1.15 an hour.With the other drivers hesigned a union authorization card on May 4 and thereafter visited plant employeesat their homes.On May 17 he passed out union leaflets at the parking lot gate.He had unionstickers on his own car.On May 30 he was accused by a management official of talking about the Unionto employees of the Respondent's customers and the next day was required to signa statement to the effect that he would not do so again.8Also on May 30, Smith reported for work about an hour late, having overslept,and Steve Ebner told him he would have to discharge him. Because his serviceswere needed the next day, however, he was permitted to work and then was dis-charged on June 1, 1963. He has not been reinstated.Accepting at face value the testimony of Steve Ebner, to the effect that Smithwas told by him on May 7 that if he was as much as 15 minutes late without anacceptable excuse he would be discharged, it is clear that no such threat had beengiven to this employee until after his union activity became known to management.(Ebner said he had warned drivers about being late in September 1962-but Smithdid not come to work for the Respondent until January 1963.)No evidence wasoffered to show that Smith had a bad tardiness record.Since Smith had not finished his previous day's run-May 29-until nearly mid-night,oversleeping the following morning seems not to have been a grave andmomentous dereliction.Had the Respondent so considered it, it is reasonable tobelieve that he would have been fired upon his reporting.To suit management'sconvenience, however, he was permitted to work another day and a half.Whenthis fact is considered in the light of the fact that also on May 30 he was requiredto sign a statement to the effect that he would not discuss unions when on his routeitbecomes reasonably inferable, and is found, that the Respondent was far moreconcerned with his union activity than with the minor incident of being late.TheTrial Examiner concludes and finds that Smith's late reporting on May 30 was a merepretext and that the real motive precipitating the discharge was to discourage unionmembership and activity.Such discrimination constituted interference, restraint,and coercion.7 The Respondent adduced testimony from other employees to the effect thataftertheevent Jones had told them he had quit Jones denied having made such statements. TheTrial Examiner believes him.Even if his denials are not accepted at face value,there isquestionable weight to be attached to statements made after a dischargeIt clearly isnot beyond reason for an employee, summarily discharged, to hide the blow to his self-esteem by claiming,to his fellow employees,that he was leaving voluntarily.8 Frank Ebner admitted thus warning Smith. Ebner also admitted that the subject ofunion was the only one employees were forbidden to talk about.Since General Counselspecifically disclaimed alleging that such disparity was a violation of the Act,no findingto that effect is made. 554DECISIONS OF NATIONALLABOR RELATIONS BOARD4.The discharge of LaVerne T. FougeroniFougeron was another truckdriver who worked about 60 hours a week within a4-day period.He was the third of the four drivers, who signed a union card onMay 4, to be summarily discharged.He took part openly in the organization,distributing handbills and putting union stickers on cars.That management well knew of his activity, and resented it, is established by thefact that on May 18 he was criticized by Steve Ebner for having his car with unionstickers on it, across the road from the plant at a filling station .9Ebner admittedhaving seen the stickers.Fougeron was summarily discharged on June 21 for reporting in about an hourlate the previous day, June 20He overslept-a not unreasonable explanation inview of the fact that on June 29 he had been on a run from 5:45 a.m. to between10 and 11 p.m.-some 17 hours.As in the case of Smith, the Trial Examiner is convinced and finds that Fougeron'slate reporting for work on June 20 was a mere pretext, and that he actually wasdismissed for his continued union leadership and activity.According to SteveEbner it was not until May 14-after Fougeron's union activity became known-that the threat of discharge for 15 minutes' tardiness was voiced by him.Such unlawful discrimination interfered with, restrained, and coerced employeesin the exercise of rights guaranteed by Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set .forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices the TrialExaminer will recommend that it cease and desist therefrom and take certain affirma-tive action to effectuate the policies of the Act.It will be recommended that the Respondent offer immediate and full reinstate-ment to their former or substantially equivalent positions, without loss of seniorityor other rights and privileges, to employees Paul L. Mills, N. L. Jones, Billy RaySmith, and LaVerne T. Fougeron, and make them whole for any loss of earningsthey may have suffered by reason of the unlawful discrimination by payment toeach of them of a sum of money equal to that which he normally would haveearned as wages, absent the discrimination, from the date of his discharge to thedate of offer of full reinstatement, and in the manner prescribed by the Board inF.W. Woolworth Company,90 NLRB 289, andIsisPlumbing & Heating Co.,138 NLRB 716.In view of the serious and extended nature of the Respondent's unfair laborpractices it will be recommended that it cease and desist from in any manner in-fringing upon the rights of employees guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.United Packinghouse, Food and Allied Workers, AFL-CIO, is ^a labor organi-zation within the meaning of Section 2(5) of the Act.2.By discriminating in regard to the hire and tenure of employment of employees,as described herein, to discourage membership in a labor organization, the Re-spondent has engaged in and is engaging in unfair labor practices within the mean-ing of Section 8(a) (3) of the Act.3.By interfering with, restraining, and coercing employees in the exercise ofrights guaranteed in Section7 of the Act,the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.9 Ebner admitted reprimanding the employee for having his car at this place-whichhe further admitted was not company property and that the Respondent had no controlover It-but denied referring to the union stickers.The Trial Examiner does not credithis denial. EBNER BROS. PACKERS5554.Theaforesaid unfair labor practices are unfair labor practices within themeaning of Section2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law, and uponthe entire record in the case; the Trial Examiner recommends that Ebner Bros.Packers, its officers,agents, successors,and assigns, shall:1.Cease,and desist from:(a)Discouraging membership in and activity on behalf of United Packinghouse,Food and Allied Workers, AFL-CIO,or in any other labor organization,by dis-charging,laying off,or refusing to reinstate any of its employees because of theirunion membership or activities,or in any other manner discriminating in regardto hire or tenure of employment,or any term or condition of employment.(b)Unlawfully interrogating employees as to their union sympathies.(c) In any other manner interfering with,restraining,or coercing employees inthe exercise of the rights guaranteed them by Section 7 of the Act.2.Take the following affirmative action to effectuate the policies of the Act:(a)Offer employees Paul L.Mills,N.L. Jones, Billy Ray Smith,and LaVerneT.Fougeron immediate and full reinstatement to their former or substantiallyequivalent positions,without prejudice to their seniority or other rights and privileges,and make them whole for any loss of pay they may have suffered by reason of thediscrimination against them,in the manner set forth above in the section entitled"The Remedy."(b) Preserve and, upon request,make available to the National Labor RelationsBoard or its agents all records necessary to determine the amount of backpay dueand the right of reinstatement under this Recommended Order.(c) Post at its operations in Wichita Falls, Texas,copies of the attached noticemarked"Appendix."10Copies of said notice,to be furnished by the RegionalDirector for the Sixteenth Region,shall, after being signed by the Respondent'sauthorized representatives,be posted by it immediately upon receipt thereof andbe maintainedby itfor a period of 60 consecutivedaysin conspicuous places, in-cluding all places where notices to employees are customarily posted.Reasonablesteps shall be taken to insure that such notices are not altered,defaced,or coveredby any other material.(d)Notify the said Regional Director,in writing,within 20 days from the date ofthe receipt of this Trial Examiner'sDecision,what steps it has taken to complyherewith.ii10 In the event that this Recommended Order be adopted by the Board, the words "ADecision and Order"shall be substituted for the words"The Recommended Order of aTrial Examiner" in the notice.In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals,the words"ADecree of the UnitedStates Court of Appeals,Enforcing an Order" shall be substituted for the words"A Deci-sion and Order.""In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read: "Notify the said Regional Director,in writing,within 10 daysfrom the date of this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to theRecommendedOrder of a Trial Examiner of the National LaborRelations Board, andin order toeffectuate the policiesof the National Labor Rela-tions Act,as amended,we hereby notify you that:WE WILL NOTdiscouragemembership in and activityon behalfof UnitedPackinghouse, Food and Allied Workers, AFL-CIO, or in any other labororganization of our employees,by discharging, laying off,refusing to reinstate,or inany othermanner discriminating in regard to their hire or tenure ofemployment or any term orcondition of employment.WE WILL NOTinterrogate employees concerning their union sympathies inviolation of Section 8 (a) (1) ofthe Act.WE WILL NOTin any other manner interferewith,restrain,or coerce em-ployees in the exercise of rights guaranteedthem bySection 7of the Act.WE WILL offer Paul L.Mills,N. L. Jones, Billy Ray Smith,and LaVerne T. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDFougeron immediate and full reinstatement to their former or substantiallyequivalent positions,and make them whole for any loss of pay they may havesuffered by reason of our discrimination against them.EBNER BROS. PACKERS,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above named employees if presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Train-ing and Service Act of 1948, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, SixthFloor,Meacham Building, 110 West Fifth-Street,FortWorth,Texas, TelephoneNo. Edison 5-4211,Extension 2131,if they have any question concerning this noticeor compliance with its provisions.James A. Deveney d/b/a Devco Diamond Rings,PetitionerandInternational Jewelry Workers, LocalNo. 9, AFL-CIO.'CaseNo. 17 ISM-241.March 31, 1964DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Hearing Officer Michael J.Lucero.The Hearing Officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds that no questionaffecting commerce exists concerning the representation of employeesof the Employer within the meaning of Section 9(c) (1) and Section2(6) and (7), of the Act for the followingreasons:The Employer seeks an election among employees at its Kansas City,Missouri, jewelry repair shop.The Union contends that it would noteffectuate the policies of the Act to assert jurisdiction over the Em-ployer's operations.The Employer solicits jewelry repair work from retail stores, andresets diamonds in new mountings selected from the Employer's cata-logue by customers of these stores; some of these stores are located out-sideMissouri.The Employer generally returns the jewelry to thestores by insured parcel post.The record shows that the. value ofjewelry returned to stores outside the State of Missouri during the yearbeginning April 1, 1963, when the Employer hired the first employee,would on a projected basis amount to over $50,000.The Employer'sreceipts for sales and services during the 6-month period, April 1963through September 1963, amounted to approximately $21,000, of which1The Union's name appears as amendedat the hearing.146 NLRB No. 68.